Citation Nr: 1117381	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-40 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 Regional Office (RO) in St. Paul, Minnesota rating decision, which denied the claims on appeal.

In March 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  On March 16, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, at a videoconference hearing, that a withdrawal of the appeal of entitlement to service connection for bilateral hearing loss was requested.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  Resolving doubt in favor of the Veteran, his tinnitus was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for Service Connection for Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

The Board notes the October 2009 statement of the case (SOC) included the issue of entitlement to service connection for bilateral hearing loss.  The Veteran properly appealed this issue in his October 2009 substantive appeal.  However, the Veteran subsequently indicated during his March 2011 videoconference hearing, through his designated representative, that he wished to withdraw his appeal of that issue.  In that regard, the representative noted that a written notification of the withdrawal of that issue had been submitted to the RO, but not yet received by the Board.  Following the March 2011 hearing, a written statement dated in February 2011 confirmed that the Veteran desired to withdraw the issue of entitlement to service connection for bilateral hearing loss.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding that claim.  Accordingly, the Board finds that the issue of entitlement to service connection for bilateral hearing loss has been properly withdrawn by the Veteran and the claim is dismissed.

Service Connection for Tinnitus

The Veterans Claims Assistance Act of 2000 describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In light of the favorable decision herein as this issue, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran alleges the onset of ringing in his ears while in service.  The Board observes that the Veteran's service treatment records indicate no complaints, diagnoses, or treatment for tinnitus.

Initially, the Board notes that the Veteran had service aboard the U.S.S. Kearsarge and that his MOS was the equivalent of a stock clerk.  While the associated job duties of such a position do not necessarily indicate exposure to high noise levels, based on the Veteran's service aboard an aircraft carrier and his testimony that his work station was in close proximity to the hanger deck, the Board will presume, for the purposes of this decision only, that the Veteran was exposed to acoustic trauma in service.

After service, the Veteran was afforded a VA audiological examination in April 2009.  The audiologist's report stated the Veteran reported his tinnitus began about 20 years previously, which was noted to be approximately 20 years after separation from service.  As such, the audiologist concluded the Veteran's tinnitus was not caused by or a result of military service.  

During his March 2011 Board hearing, however, the Veteran indicated that his statements during the April 2009 VA examination had been misinterpreted.  The Veteran indicated that his tinnitus began during service, but had worsened or otherwise become more noticeable about 20 years previously.  In summary, the Veteran claimed to have experienced tinnitus from the time he ended his service.  

As the Veteran is competent to discuss observed physical symptoms, such as ringing in the ears, the Board finds the Veteran's clarification and statements credible and probative.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition, unlike hearing loss that is ascertained by clinical testing.  Therefore, in accordance with the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), the Board concludes that the lay testimony of the Veteran concerning continuous symptoms since service is both credible and probative, despite the lack of contemporaneous documentation in service.

The Board acknowledges, as noted above, there is an absence of complaints of tinnitus until more than 40 years after the Veteran left military service.  Further, the Board finds it potentially significant that following his separation from service he brought claims for entitlement to service connection for problems related to his back, hemorrhoids, and a deviated septum, but did not raise a claim for entitlement to service connection for tinnitus.  Finally, the only medical opinion of record specifically rejects any link between the Veteran's current tinnitus and his military service.  The Board notes, however, the Veteran's subsequent statements during the March 2011 Board hearing clarified that there had been a misunderstanding during the April 2009 VA examination and that the Veteran had experienced tinnitus from service, but that the symptoms had worsened or otherwise become more problematic approximately 20 years previously.  As the sole basis of the April 2009 VA examiner's negative opinion was that the Veteran did not report onset until 20 years after service, the Board finds the opinion of limited probative value as it appears to have been based on an incorrect factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts contradicted by other facts of record).  

Although the Board remains concerned about the over 4 decade delay between service and reporting tinnitus, acoustic trauma during service is presumed and, based on the evidence of record, the Board concludes that the evidence is at least in relative equipoise as to whether his current tinnitus had its onset in service, and is directly related to noise exposure therein.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for tinnitus.


ORDER

The appeal regarding the claim of entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


